Case: 2:20-cv-03055-ALM-KAJ Doc #: 14 Filed: 04/13/21 Page: 1 of 1 PAGEID #: 1300




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

HEATHER LYNN KIRK,                               :
                                                 : Case No. 2:20-CV-03055
               Plaintiff,                        :
                                                 : CHIEF JUDGE ALGENON L. MARBLEY
       v.                                        :
                                                 : Magistrate Judge Kimberly A. Jolson
ANDREW SAUL, COMMISSIONER OF                     :
SOCIAL SECURITY,                                 :
                                                 :
               Defendant.                        :


                               ORDER ON ATTORNEY FEES

       This matter is before the Court on a Joint Motion for an Award of Attorney’s Fees under

the Equal Access to Justice Act. (ECF No. 13). For good cause shown, the Court GRANTS the

motion and AWARDS Plaintiff attorney fees and expenses in the sum of $4,000.00 in settlement

of any and all claims she may have in the matter pursuant to the Equal Justice Act.


       IT IS SO ORDERED.

                                             ALGENON L. MARBLEY
                                             UNITED STATES DISTRICT JUDGE


DATED: April 13, 2021
